Citation Nr: 0508551	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.

3.  Entitlement to a rating in excess of 10 percent for 
instability, left knee.

4.  Entitlement to a rating in excess of 10 percent for 
instability, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

This case was remanded by the Board in August 2000 for 
further development and is now ready for appellate review.

As a procedural matter, the Board notes that the veteran 
filed a claim for increased ratings for his knee 
disabilities, which was denied by rating decision dated in 
September 1995.  In April 1999, he was granted separate 
compensable ratings for instability of each knee.  However, a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the veteran has not withdrawn 
the appeals, the issue of a higher rating remains in 
appellate status for each claim. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain; objective findings include 
essentially normal range of motion but "moderate" 
instability.  

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain; objective findings include 
essentially normal range of motion but "moderate" 
instability.  

3.  Degenerative joint disease of both knees is shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2004).

2.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, DCs 
5003, 5010 (2004).

3.  The criteria for a rating of 20 percent, but no more, for 
instability, left knee, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 
5261 (2004).

4.  The criteria for a rating of 20 percent, but no more, for 
instability, right knee, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  

This is precisely the situation in this instance.  The 
veteran was originally rated for arthritis.  Subsequently, 
separate compensable ratings were assigned for bilateral knee 
instability.  The issues now before the Board are whether the 
veteran is entitled to higher ratings under any relevant 
diagnostic code.

DCs 5003-5010

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.  With X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating will be assigned.  

The veteran is in receipt of a separate 10 percent disability 
rating for degenerative arthritis for each knee.  As noted 
above, in order to warrant a higher rating, there must be X-
ray evidence of two or more major joints or two or more minor 
joint groups.  

Outpatient treatment records reflect on-going complaints of 
knee pain and X-ray evidence of degenerative joint disease.  
In an April 1995 VA joints examination, the veteran 
complained of constant bilateral knee pain.  The final 
diagnosis was degenerative joint disease without restrictive 
mobility.  

Similarly, in a more recent October 2004 VA examination, the 
veteran reported pain in both knees about 75 percent of the 
day.  He denied any lack of or decreased range of motion 
during flare-ups.  X-ray evidence showed mild degenerative 
joint disease, as well as the remnants of Osgood-Schlatter's 
disease near the insertion of the patellar tendon to the 
tibial tubercle.

As X-ray evidence demonstrated degenerative joint disease of 
only the knee joints on both legs, the Board finds that the 
current 10 percent ratings for each knee, but no more, are 
warranted under DCs 5003-1010.

DC 5256

Favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees, warrants a 
30 percent evaluation under DC 5256; ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation; ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation; and extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more warrants a 60 percent evaluation.  

After a careful review of the medical evidence of record, the 
Board finds that a higher than 10 percent rating each for a 
bilateral knee disability is not warranted under DC 5256.  
First, clinical findings do not disclose that the veteran has 
ankylosis of either knee.  Ankylosis is defined as stiffening 
or fixation of a joint.  

In the April 1995 VA examination, the veteran's range of 
motion was reported as "full range of motion for both 
knees."  In the October 2004 VA examination, range of motion 
was reported as 0 to 130 degrees for the right knee, and 0 to 
120 degrees for the left knee (with 0 to 140 degrees as 
anatomically normal).  

As there is no fixation or stiffening of either joint, as 
evidenced by nearly normal range of motion, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
than 10 percent evaluation, bilaterally.  

DC 5257

Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the disability is 
"slight," a 20 percent will be assigned for a "moderate" 
disability, and 30 percent is warranted for "severe" 
disability. 

In this case, the Board finds that a 20 percent rating, but 
no more, is warranted for "moderate" instability of both 
knees.  In the most recent VA examination report, the 
examiner noted that the veteran complained of pain that 
restricted his activities during flare-ups.  Significantly, a 
physical examination revealed that the right knee was stable 
to varus stress at 0 degrees but there was "some lateral 
instability which is moderate of his right knee" at 30 
degrees.  

The left knee examination was described as "identical" to 
the right, with the exception that the range of motion of the 
left knee was slightly more limited.  In addition, later in 
the examination report, the examiner noted that the veteran 
had "instability of both knees with a moderate lateral 
instability."  Giving the veteran the benefit of the doubt, 
the Board finds that the lateral instability component of the 
veteran's disability is currently at a "moderate" level, 
and a 20 percent rating is warranted for each knee. 

However, the Board finds no basis to assign a higher rating 
for a "severe" knee disability.  To this end, the Board is 
persuaded by the absence of incoordination, fatigue, lack of 
or decreased range of motion, negative Lachman's and 
posterior drawer sign, stability to varus stress, lack of the 
need for assistive devices, lack of additional limitation 
following repetitive use or during flare-ups, 5/5 strength of 
the lower extremities, no atrophy, and no evidence of a 
deformity of either lower extremity, in addition to evidence 
of a normal gait.  

This evidence is consistent with the April 1995 VA 
examination, which showed no swelling, no deformity, and 
normal range of motion with "mild weight bearing crepitus," 
but made no finding with respect to instability.  In 
addition, outpatient medical record show essentially no 
instability of the knee.  As an example, in September 1995, 
his knees were described as stable with range of motion as 0-
135 degrees, and a November 1996 physical examination 
reflected a negative Lachman and drawer signs.  

Therefore, while the veteran has continued to report on-going 
bilateral knee pain, there is no indication of a "severe" 
knee impairment as evidenced by subluxation or lateral 
instability, as required by DC 5257.  As such, the Board 
finds that a 20 percent disability is warranted for each knee 
for "moderate" instability, but no more.  
 
DCs 5258 and 5259

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  

In this case, the veteran has denied the need for an 
assistive device for ambulation, and there is no evidence of 
locking.  Moreover, an August 1994 X-ray report showed no 
effusion in either knee.  A November 1996 clinic note 
indicated that there was no effusion.  As such, the Board 
concludes that the veteran's symptoms do not approximate the 
criteria provided by DC 5258 for a higher rating.

With respect to DC 5259, a 10 percent rating is the highest 
available under DC 5259, regardless of the level of 
disability.  Therefore, there is no basis for a higher rating 
under this diagnostic code.

DCs 5260 and 5261

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  

Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees, a 40 percent when 
extension is limited to 30 degrees, and a 50 percent when 
extension is limited to 45 degrees. 

While a higher rating could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's knee 
flexion/extension motion was most recently reported as 0 to 
130 degrees in the right leg (lacking only 10 degrees of 
being anatomically normal), and as 0 to 120 degrees in the 
left leg (lacking only 20 degrees of being anatomically 
normal), and does not warrant a higher evaluation under 
either DC 5260 or DC 5261.  

Specifically, a 20 percent rating requires that flexion be 
limited to 30 degrees (the veteran is able to perform flexion 
up to 130 degrees in the right knee, and 120 degrees in the 
left knee) and extension must be limited to 15 degrees (the 
veteran's extension is anatomically normal at 0 degrees in 
both knees).  This evidence is consistent with the April 1995 
VA examination showing normal range of motion, and outpatient 
treatment record showing essentially normal range of motion 
for a number of years.  As such, there is no basis for a 
higher rating under DCs 5260 or 5261.  

In sum, the Board finds that the veteran's bilateral knee 
disorder is appropriately rated at 10 percent for 
degenerative joint disease; however, a separate 20 percent 
rating is warranted for each knee based on "moderate" 
instability.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2003 and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran in March 2003 and May 2004 
were not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in November 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the November 2004 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the March 2003 and May 2004 notice 
letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

To that end, the Board notes that multiple attempts were made 
to associate the veteran's medical records from his current 
period of incarceration.  Wilcox State Prison indicated that 
medical records could not be released without a court order; 
however, evidence from the Cobb County Detention Center was 
obtained and associated with the claims file.  

Moreover, after much effort, the veteran was scheduled for 
and underwent a VA examination in October 2004.  Therefore, 
the Board finds that every attempt has been made to obtain 
non-VA medical evidence and a remand for additional attempts 
would be futile.

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in April 1995 and 
October 2004.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

A rating in excess of 10 percent for degenerative joint 
disease, left knee, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, right knee, is denied.

A 20 percent disability rating, but no more, is granted for 
instability, left knee, subject to the law and regulations 
governing the payment of monetary benefits. 

A 20 percent disability rating, but no more, is granted for 
instability, right knee, subject to the law and regulations 
governing the payment of monetary benefits. 


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


